NUMBER 13-15-00052-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG
____________________________________________________________

ALBERTO R. GARZA, AND
LETICIA GARZA,                                                          Appellants,

                                         v.

BURCH CONSTRUCTION,                                 Appellee.
____________________________________________________________

              On appeal from the 92nd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                        ORDER OF ABATEMENT

             Before Justices Rodriguez, Garza, and Longoria
                            Order Per Curiam
      Appellants Alberto and Leticia Garza filed suit against Burch and several other

parties for damages related to the flooding of the Garzas’ home. On April 15, 2014,

Burch filed a counterclaim for attorney’s fees. See TEX. CIV. PRAC. & REM. CODE ANN. §

38.001 (West, Westlaw through Chapter 46, 2015 R.S.). On May 16, 2014, the trial court
granted a summary judgment disposing of the Garzas’ individual claims against Burch.

On November 25, 2014, the trial court granted Burch’s motion to sever appellant’s claims

against it and Burch’s counterclaim for attorneys’ fees. Burch argues that the summary

judgment that the Garzas are appealing is not final because it did not dispose of all claims.

See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001) (“A judgment that finally

disposes of all remaining parties and claims, based on the record in the case, is final.”).

Specifically, Burch asserts that the summary judgment disposed of the Garzas’ claims

against Burch but did not dispose of Burch’s counterclaim for attorney’s fees.

       We agree with Burch that the judgment would not be final if it is true that the trial

court did not dispose of the counterclaim for attorney’s fees. See McNally v. Guevara,

52 S.W.3d 195, 196 (Tex. 2001) (holding that a summary judgment that did not dispose

of a defendant’s counterclaim for attorney’s fees was not a final, appealable judgment).

However, we are unclear as to the finality of the summary judgment. Nothing in the

record seems to indicate that the trial court intended to deny defendant’s claim for

attorney’s fees but the order does appear like a final order. See id.

       The Texas Supreme Court has held that this type of case can be abated. See

Lehmann, 39 S.W.3d at 200; id. Texas Rule of Appellate Procedure 27.2 provides that

appellate courts “may allow an appealed order that is not final to be modified so as to be

made final and may allow the modified order and all proceedings relating to it to be

included in a supplemental record.” TEX. R. APP. P. 27.2. Accordingly, we ABATE this

appeal for the trial court to sign an order clarifying its intent. The order should: (1)

explain whether the court intended its order of May 16, 2014 to be a final and appealable


                                             2
judgment that disposes of all claims and all parties and, if so, (2) modify the May 16, 2014

order to make that intention clear and explicitly dispose of the counterclaim for attorneys’

fees. See Harrison v. TDCJ-ID, 134 S.W.3d 490, 492 (Tex. App.—Waco 2004, order)

(per curiam) (“If the court intended to render a final judgment, then it should enter an

appropriate order to effectuate its intent.”). However, if the trial court did not intend to

dispose of Burch’s counterclaim for attorney’s fees, then that claim needs to be resolved

before this appeal can proceed.       See McNally, 52 S.W.3d at 196.          A supplemental

clerk’s record containing an additional or modified order disposing of the counterclaim

shall be filed with the clerk of this court within thirty days of the date of this order. If the

trial court elects to hold a hearing, a reporter’s record shall be filed with the clerk by the

same date. If the trial court needs more time, it should notify this Court before the end

of the thirty day period. The appeal will be reinstated only on further order of this Court.

       It is so ORDERED.

                                                   PER CURIAM


Delivered and filed the
1st day of September, 2015.




                                               3